 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirect that the election directed herein be held during the Employer'speak season, on a date to be determined by the Regional Director.'[Text of Direction of Election 10 omitted from publication.]'The Employer contends,inter alie,that the petition is premature because filed beforethe peak season.However,there is no requirement that petitions for seasonal employeesbe filed during the peak season. It suffices that,as here, the election is not held untilthe peak season.10 As a Federal labor union, the Federal Union is affiliated directly with the AFL-CIOin contrast to a union which is affiliated with an international union.However,the Fed-eral Union and the Brewery Workers request that their names appear jointly on the ballotin any election directed herein on the groundthatthe Federal Union has applied for acharter from the Brewery Workers and that their affiliation with the Brewery Workerswill be completed in the near future.The Petitioner acquiescedin this request.Accord-ingly,we shall place the names of these two unions on the ballot jointly in the electionherein directed.SeeAdams Packing Association,Inc., supra.Good-All ElectricMfg. Co.andInternational Brotherhood ofElectricalWorkers,Local 1525,AFL-CIO,Petitioner.Case No.17-RC-0228. January 1 7, 1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued on June 5,1956,1 an election was conducted on July 18, 1956, under the directionand supervision of the Regional Director for the Seventeenth Region,among the employees in the unit heretofore found appropriate.At theclose of the election a tally of ballots was furnished each of the partiesin accordance with the Board's Rules and Regulations.The tallyshows that 127 valid ballots were cast for the Petitioner, 382 valid bal-lots were cast against the Petitioner, 42 ballots were challenged, and4 ballots were declared void.On July 20, 1956, the Petitioner filed timely objections to conductaffecting the results of the election, and requested the right to with-draw its petition.On October 1, 1956, the Regional Director, afterinvestigation, issued his report on the objections, recommending thatthe election be set aside, and that the Petitioner's request to withdrawits petition be approved.On October 18, 1956, the Employer filedexceptions to the Regional Director's report.The Board has considered the objections, the Regional Director'sreport, the exceptions, and the entire record in the case, and finds meritin the Employer's exceptions.In June 1955, the Employer announced to its employees that it hadestablished a profit-sharing trust fund for them, and that it wasmaking an initial payment to that fund based on the employees' earn-1 Not reportedin printed volumes of Board Decisions and Orders.117 NLRB No. 21. GOOD-ALL ELECTRIC MFG. CO.73ings for the fiscal year ending May 31, 1955. On July 16, 1956, theEmployer announced to the employees that it was making a furtherpayment to the trust fund based on the employees' earnings for thefiscal year ending May 31,1956.The election was held 2 days later onJuly 18,1956.The Petitioner concedes that the employees were entitled to the1956 trust fund benefit and should have received it, but contends thatthe announcement of the benefit should have been made on a date con-sistent with the announcement of the 1955 benefit or after the electionof July 18, 1956. In apparent agreement with this contention, andapparently also because the 1956 announcement made reference to thePetitioner's organizing campaign, the Regional Director found thatthe announcement of this benefit was "more than mere temporal coin-cidence" with the election, and constituted improper interference withthe election.We disagree.Under the trust fund agreement, the Employer assumed a contrac-tual obligation to pay to the trust, with respect to each fiscal yearending May 31 of each year subsequent to 1955, a contribution in anamount equal to 25 percent of the net income of the Employer for suchfiscal year, subject to the limitation that such contribution should notexceed 15 percent of the employees' earnings.Thus, the benefit inquestion was not only one which had been previously granted, but,as conceded in effect by the Petitioner, was one which would be anannual practice.The first question raised by the Petitioner is whythe 1956 announcement of a payment to the trust fund was made inJuly rather than in June as in 1955.The Employer offers a validand reasonable explanation for this departure from past practice.In brief, this explanation is that certain prior collateral litigationrequired an audit of its books which made it impossible to determineits profits and the amount of the 1956 contribution to the trust funduntil the audit was completed, and that as soon thereafter as possiblethe announcement of the 1956 contribution was made.Thus, thedelay in the 1956 announcement of the benefit can in no way be attrib-uted to the Employer or any design on its part to interfere with theelection.There remains for consideration only the contention thatbecause such announcement was already a month or more late, itshould have been delayed for 3 more days until after the election.In 1955, the Employer announced the trust fund benefit as soon aspossible after the May 31 closing date on which the contribution wasbased.The same practice was followed in 1956 after the delay overwhich the Employer had no control.Moreover, the 1956 announce-ment made no change in the established benefit for it reflected thesame contribution as had been made a year earlier. In such circum-stances, we find that the Employer was following a normal business 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse, which it was not under any obligation to depart from by de-ferring the 1956 announcement until after the election, because of thefortuitous circumstance that the election was only 2 days away?Nordo we consider the announcement's reference to the Petitioner's organ-izing campaign as showing a design to interfere with the election,in view of the fact that the Petitioner had previously raised thematter of the trust as an issue in the campaign and the Employerwas simply countering with its view of the trust'fund.Accordingly,we reject the Regional Director's recommendation that the electionbe set aside, and we hereby overrule the Petitioner's objections.As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner lost the election, we shall issue acertification of results of election to that effect.Accordingly, we denythe Petitioner's request to withdraw the petition.[The Board certified that a majority of the valid ballots was notcast for International Brotherhood of Electrical Workers, Local 1525,AFL-CIO, in the election held herein, and that said organization isnot the exclusive representative of the Employer's employees in theappropriate unit.]MEMBER MulmocK, dissenting :In my opinion, the Employer's action here was calculated to, anddid, interfere with a free election.Assumingarguendothe validity of the Employer's explanation forits announcement of the 1956 payment to the trust fund a month ormore later than its announcement of the 1955 payment to the" fund,the Employer offers no valid explanation for its haste in making the1956 announcement after there had already been a considerable post-ponement of the announcement beyond the established time for mak-ing it. If the announcement was already a month or more late, surelythe Employer could have waited just 3 more days until after theelection to make it.There is no evidence that the trust fund agree-ment precluded it, or that there were any other compelling reasonsfor not doing so.Having already deviated considerably from itsestablished practice with respect to notice of contributions to the trustfund, I fail to see how a very slight further deviation would havebeen prejudicial to either the Employer or the employees.Moreover,the announcement also makes an antiunion reference to the Petitioner'sorganizing campaign, stating that: "No union was responsible forthe establishment of the trust.No union can help us work togetherto achieve the success which means employment, security and incometo Good-All employees." In view of the foregoing, I would find thatthe announcement of this employment benefit with such "haste after2 SeeDetroit Aturrninnm d Brass Corporation,107 NLRB 1411. WYMAN-GORDON CO.75delay" 2 days before the election, accompanied by antiunion state-ments, was calculated to, and did, interfere with a free election.3I would therefore, set aside the election.CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.3 SeeLe Rot Company,105 NLRB 309.Wyman-Gordon Co., Ingalls Shepard DivisionandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers,AFL-CIO Iand International Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America,AFL-CIO,2Petitioners.Cases Nos. 13-RC-4916and 13-RC-4997. January 18,1957DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRush F. Hall, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :'1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1Herein referred to as the Boilermakers.zHerein referredto as the UAW.3The Employer moved thatthe UAW's petition be dismissed and that the petitions hereinnot be consolidated because theUAW'sshowing of interest was untimely made.TheBoard has consistently held that showing of interest is a matter fbr administrative de-termination and cannot be litigated in a representation proceedingCalifornia FurnitureShops, Ltd,115 NLRB 1399.Moreover,we are administratively satisfiedwith the UAW'sshowing of interest in this proceeding.The Employer also contends that both petitions are barred on the ground that a peti-tioner who withdraws a petition is prohibited from again filing a new petition affectingthe same employer and employees for a period of 6 monthsThe Board's records showthat the Boilermakersand the UAWdid file and withdraw petitions less than 6 monthsprior to their filing of the petitions herein,but the withdrawals in both cases were madewithoutprejudice to the filing of new petitions.We find no merit in the Employer's con-tention as the limitation alleged by'the Employer applies only to cases wherethe Peti-tioner's withdrawal has beenwithprejudice4 The Employer's request for oral argument is hereby denied as the record and the briefsadequately present the issues and positions of the parties.5 Employees Independent Union of Wyman-Gordon, hereinafter called the Independent,was permitted to intervene in both cases on the basis of its contractual interest.TheUAW intervened in Case No.13-RC-4916, on the basis of a showing of interest.The Employer would not stipulate that the Boilermakersand the UAWare labor organ-izations.Moreover,the Boilermakersand the UAWrefused to stipulate as to the Inde-pendent's status as a labor organization.The record reveals that all three organizationsexist for the purpose of bargaining collectively on behalf of their members with Employ-117 NLRB No. 23.